Honorable J. R. Singleton       Opinion No. M-18
Executive Director
Parks and Wildlife Department   Re: Whether Acts 57 Le
Austin, Texas~                      1961, Ch. 99, P. 18'
                                                       6, R*S-
                                                           de-
                                    prives the Parks and Wild-
                                    life Department of power
                                    to issue depredationpermits
Dear Mr. Singleton:                 under Article 888,v.P.c.
      You have requested an opinion from this office upon
the above question.
      Article 888, Vernon's Penal Code, Is .a general statute
applying to every county in the State, allowing the Parks
and Wildlife Department to permit the killing of wild birds
or wild animals protected under Chapter 6, Title 13, Vernon's
Penal Code of Texas, without regard to the open or closed
seasony bag limit, or night shooting, under certain circum-
stances.andwithin certain limits when such wild birds or
wild animals are destroying crops or domestic animals. The
purpose of this statute is to prevent depredationby wild
fowl or animals protected by game laws.
      Acts 57th Leg. R. S. 1961, Ch. 9 P. 186 and codified
by Vernon as a "note" under Article 97%)
                                       j, applies only to
Dimmitt, Uvalde and Zavala Counties, Said Act makes it un-
lawful for any person to hunt, take, kill or possess, or
attempt to hunt, take or kill any game bird or game animal
in said Counties at any time, except at certain periods of
time determinedby the Parks and Wildlife Department as nec-
essary for conservationof the wildlife resourcea. The pur-
pose of this statute is to protect the wildlife resources of
this State, within such counties from depletion and~waste.
      Section 15 of said Act provides for the repeal of all
laws and parts of laws, both general and special prescrib-
ing an open season or period of time when 3-tshall be lawful
to take ox kill any of the wildlife resources,as defined
therein, of such counties, together with all laws prescrib-
ing a closed season for such killing or taking, as well as
all laws or parts of laws, general or special, prescribing
or limiting the method, means or manner in which any of the
                         - 74 -
Honorable J. R. Singleton, Page 2 (M-18)


wildlife resources of said counties are taken, and any and
all laws, general and special, in conflict with the provi-
sions of this Act.
      Thus, the repealing clause repealed only those laws
prescribing open and closed seasons for taking wildl*+ re-
sources of such counties and was not intended to repeal any
law controllingpredators upon stock and crops for the bene-
fit of stockmen and farmers. You are, therefore,advised
that Article 888, Vernon's Penal Code, is not repealed and
Is applicable to Dimmitt, Uvalde and Zavala Counties as well
as the other counties of this State, and the Parks and Wlld-
life Department has the authority to issue depredationper-
mits pursuant to Article 888, Vernon's Penal Code, for use
in Dimmitt, Uvalde and Zavals Counties.
                        SUMMARY
            The Parks and Wildlife Departmenthas
            the authority to issue depredationper-
            mits, under Article 888, Vernon's Penal
            Code, for the killing of wild birds or
            animals in Dimmitt, Uvalde and Zavala
            Counties, unaffected by Acts 57 Leg. R.S.
            1961, Ch. 99, P. 186.

                                 Y&   s very   truly,

                                                  y2z
                                       OPD C. MARTIN
                                           General of Texas
RLL/dt
Prepared by R. L. Lsttimore
Assistant Attorney General
APPROVED:
OPINION COMMITTEE:
Hawthorne Phillips, Chairman
W. V. Geppert, Co-chairman
John Reeves
Sam Kelley
W. 0. Shultz

A. J. Carubbi, Jr.
Staff Legal Assistant
                        - 75 -